Title: From Thomas Jefferson to the House of Representatives, 12 January 1802, 11 January 1802
From: Jefferson, Thomas
To: House of Representatives


            
              Gentlemen of theHouse of Representatives.
            
            According to the request in your resolution of the 8th. Inst., I now lay before you a letter from the Secretary of State, containing an estimate of the expences necessary for carrying into effect the convention between the United States of America and the French Republic.
            Th: JeffersonJany. 12th. 1802.
          